*663ORDER
PER CURIAM:
Waylon Johnson appeals his convictions following jury trial for first degree robbery, section 569.020, RSMo 2000, and armed criminal action, section 571.015, RSMo 2000, and concurrent sentences of ten and three years imprisonment, respectively. In his sole point on appeal, Mr. Johnson claims that the trial court plainly erred in overruling his motion to suppress the victim’s out-of-court identification because the identification was the result of an unnecessarily suggestive lineup. The judgment of conviction is affirmed. Rule 30.25(b).